Case: 18-14888   Date Filed: 07/29/2019     Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14888
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:16-cv-01329-KOB



SHARIESE JACKSON,

                                                Plaintiff - Appellant,

                                   versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (July 29, 2019)

Before MARTIN, JILL PRYOR, and BRANCH, Circuit Judges.

PER CURIAM:
                Case: 18-14888     Date Filed: 07/29/2019   Page: 2 of 9


      Shariese Jackson appeals the district court’s order affirming the

administrative law judge’s (“ALJ”) decision to deny her application for

supplemental security income (“SSI”) pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), based on the ALJ’s conclusion that she was not “disabled” under the

Social Security Act. Jackson argues that, after the Appeals Council vacated the

ALJ’s initial denial of benefits, the ALJ could not change the finding that her

consulting physician’s opinion was entitled to great weight. Jackson then argues

that the ALJ erred in her analysis of her doctor’s opinion and failed to adequately

explain her reasoning in discounting it. After careful review, we affirm the denial

of benefits.

                              I.    BACKGROUND

      Jackson filed the instant application for SSI and, after its initial denial,

sought a hearing before an ALJ. Jackson submitted her medical records to the ALJ

and, at the behest of the agency, attended a consultative examination with Dr.

Sathyan Iyer.

      In a narrative report, Dr. Iyer wrote that, in addition to migraine headaches

and kidney disease, Jackson complained of pain in both legs and swelling in her

ankles and feet. Dr. Iyer noted that Jackson had full range of motion in all of her

major joints, “without any restriction,” but had crepitus under both of her kneecaps




                                           2
                 Case: 18-14888         Date Filed: 07/29/2019    Page: 3 of 9


when her knees were extended. A.R. at 695. 1 Her straight leg raise test was

negative, she had normal muscle strength in her legs, and she had normal deep

tendon reflexes and no motor or sensory deficits. Dr. Iyer commented that “[i]n

her current condition, she may have impairment of functions involving standing,

squatting, climbing, working at heights, and working around machinery. She does

not have limitation of functions involving sitting, handling, hearing, or speaking.”

Id. at 696.

      Dr. Iyer also submitted a “Medical Source Statement of Ability to Do Work-

Related Activities,” in which he estimated that Jackson could, without interruption:

(1) sit for 1 hour at a time, up to 5 hours out of an 8-hour workday; (2) stand for 30

minutes at a time, up to 2 total hours per 8-hour workday; and (3) walk for 30

minutes at a time, up to 1 total hour per 8-hour workday. Dr. Iyer also opined that

Jackson could only occasionally reach with her hands or operate foot controls, and

could only “frequently,” meaning one-third to two-thirds of the workday, use her

hands to handle, finger, feel, and push or pull objects. Id. at 699.

      The ALJ denied Jackson’s application for SSI. The ALJ concluded that

Jackson suffered from the severe impairments of obesity, hypertension, chronic

kidney disease, headaches, diabetes, depressive disorder, polycystic ovarian

syndrome, and possible borderline intellectual functioning, but she did not meet or


      1
          Citations to A.R. refer to the administrative record.
                                                  3
                 Case: 18-14888   Date Filed: 07/29/2019   Page: 4 of 9


medically equal any listed impairment in 20 C.F.R. Part 404. The ALJ then

determined that Jackson had the residual functional capacity (“RFC”) to perform

sedentary work with certain physical and mental limitations. In explaining the

RFC finding, the ALJ discussed Dr. Iyer’s examination and assigned great weight

to his opinions, finding that they were generally consistent with his findings and

the record evidence. Nonetheless, the ALJ concluded that Dr. Iyer’s opinion

provided little support for Jackson’s allegations of severe functional limitations.

      Jackson sought review with the Appeals Council, which granted her request

and vacated the ALJ’s decision. The Appeals Council found that, despite

according “great weight” to Dr. Iyer’s opinion, the ALJ failed to note that Dr. Iyer

opined that Jackson was limited to frequent handling, fingering, feeling, pushing,

and pulling, and occasional reaching and operation of foot controls. Id. at 155.

Because those limitations could “significantly erode the sedentary occupational

base,” the Appeals Council directed the ALJ to evaluate Jackson’s RFC further.

Id. at 155-56.

      After conducting another hearing and receiving additional medical evidence,

the ALJ issued a second decision denying Jackson’s application for SSI. The ALJ

concluded again that Jackson had the RFC to perform sedentary work, noting that

she had “no manipulative limitations and [could] use her bilateral upper extremities

for constant reaching, handling, fingering, and feeling.” Id. at 62. The ALJ


                                          4
               Case: 18-14888     Date Filed: 07/29/2019    Page: 5 of 9


discussed Jackson’s medical evidence in detail to support that finding. As to Dr.

Iyer’s opinion in particular, the ALJ gave it limited weight because certain

restrictions he described in the medical source statement conflicted with his own

narrative report and with other medical evidence. The ALJ noted, for example,

that Dr. Iyer stated in the narrative report that Jackson had no limitation of function

involving sitting or handling, but opined in the source statement that she was

limited in how long she could perform those activities. The ALJ added that

Jackson’s physical examination, which showed no abnormality aside from some

tenderness and crepitus, conflicted with the degree of restrictions that Dr. Iyer

suggested.

      Jackson requested review by the Appeals Council but was denied. She then

sought judicial review, but the district court affirmed the denial of benefits.

                        II.   STANDARD OF REVIEW

      In a social security case, when appropriate, we review the agency’s legal

conclusions de novo and its factual findings to determine whether they are

supported by substantial evidence. Ingram v. Comm’r of Soc. Sec. Admin.,

496 F.3d 1253, 1260 (11th Cir. 2007). Substantial evidence is defined as “relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. (internal quotation marks omitted). We do not reweigh the

evidence or substitute our own judgment for that of the agency. Miles v. Chater,


                                           5
              Case: 18-14888      Date Filed: 07/29/2019   Page: 6 of 9


84 F.3d 1397, 1400 (11th Cir. 1996). “If the [agency]’s decision is supported by

substantial evidence we must affirm, even if the proof preponderates against it.”

Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004) (internal quotation

marks omitted).

                               III.   DISCUSSION

      Jackson raises two arguments on appeal. First, she asserts that, because the

ALJ assigned great weight to Dr. Iyer’s opinion in the first decision denying her

application, res judicata barred the ALJ from assigning limited weight to the

opinion in the second decision. Second, she asserts that the ALJ failed to accord

the proper weight to Dr. Iyer’s opinion, substituted her own opinion for Dr. Iyer’s,

and failed to state with “some measure of clarity” her basis for discounting the

opinion. She also urges us to adopt the standard for evaluating consulting

physicians’ opinions set forth in the Seventh Circuit’s decision in Wilder v. Chater,

64 F.3d 335 (7th Cir. 1995).

   A. Res Judicata Did Not Bar the ALJ From Assigning Little Weight to Dr.
      Iyer’s Medical Opinion.

      Administrative res judicata applies when the agency has “made a previous

determination or decision . . . about [a claimant’s] rights on the same facts and on

the same issue or issues, and [that] previous determination or decision has become

final by either administrative or judicial action.” 20 C.F.R. § 404.957(c)(1). A

decision that has been vacated, however, has no preclusive effect. Cf. Quarles v.
                                          6
               Case: 18-14888    Date Filed: 07/29/2019   Page: 7 of 9


Sager, 687 F.2d 344, 346 (11th Cir. 1982) (“Claim preclusion does not apply in this

case. The judgment of the district court was vacated; thus, no final judgment on the

merits exists.”)

      Jackson’s argument is misplaced because there was no final decision binding

the ALJ from discounting Dr. Iyer’s opinion. See 20 C.F.R. § 404.957(c)(1). Rather,

the Appeals Council vacated the initial decision, so it could have no preclusive

effect. See Quarles, 687 F.2d at 346.

   B. Jackson Has Failed to Establish That the ALJ Erred in Denying Her
      Application for Benefits.

      In assessing the weight due to be afforded to medical opinions, the ALJ

should consider the following factors: the examining and treatment relationship

between the claimant and doctor, the length of the treatment and the frequency of

examination, the nature and extent of the treatment relationship, the supportability

and consistency of the evidence, the specialization of the doctor, and other factors

that tend to support or contradict the opinion. 20 C.F.R. § 404.1527(c). The ALJ

must state with particularity the weight given to medical opinions, and we will not

affirm if the ALJ fails to provide “some measure of clarity” for her decision in this

regard. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011)

(internal quotation marks omitted). The opinion of a treating physician must be

given substantial or considerable weight unless “good cause” is shown to the

contrary. Id. The opinion of a physician who examined a claimant on only one

                                          7
              Case: 18-14888     Date Filed: 07/29/2019    Page: 8 of 9


occasion, however, is not entitled to great weight. See Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1160 (11th Cir. 2004). The ALJ nevertheless must discuss

the examining physician’s opinion and articulate grounds for rejecting it. See

Winschel, 631 F.3d at 1179 (reversing an ALJ’s disability determination based in

part on the failure to “discuss pertinent elements of the examining physician’s

medical opinion” or clearly articulate the reason for rejecting that opinion).

      We note first that Jackson has provided no analysis to support her argument

that the ALJ erred in assessing Dr. Iyer’s opinion. She provides several block

quotes from non-binding caselaw and from the record, but her discussion of the

ALJ’s decision amounts to a bare assertion that the ALJ improperly rejected Dr.

Iyer’s opinion and substituted her own. By failing to specify which aspect of the

ALJ’s decision was incorrect or unsupported by substantial evidence, Jackson has

abandoned any challenge to the factual accuracy of the ALJ’s conclusion. See

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).

      To the extent Jackson contends that the decision was erroneous because the

ALJ applied the wrong legal standard in evaluating Dr. Iyer’s opinion, the

argument fails. The ALJ was required to consider Dr. Iyer’s opinion and articulate

with some measure of clarity her reasons for discounting it, and she did so. See

Winschel, 631 F.3d at 1179. She had no obligation, as Jackson appears to contend,

to assign great weight to Dr. Iyer’s opinion. See Crawford, 363 F.3d at 1160. The


                                          8
              Case: 18-14888       Date Filed: 07/29/2019   Page: 9 of 9


ALJ discussed Jackson’s medical history at length and concluded that Dr. Iyer’s

opinion was inconsistent with his own observations and with the record as a whole.

We acknowledge that the ALJ may have overestimated the extent to which Dr.

Iyer’s general statement in his narrative report undermined his specific assessments

of how long or frequently Jackson could perform certain activities. We cannot,

however, reweigh the evidence or substitute our own judgment for the ALJ’s. See

Miles, 84 F.3d at 1400; Phillips, 357 F.3d at 1240 n.8. This is particularly true

where, as here, the applicant has provided no substantive argument in that regard.

      Finally, we decline Jackson’s invitation to adopt the standard set forth by the

Seventh Circuit in Wilder. Contrary to her assertion, we have articulated our own

standard for reviewing the opinions of agency-appointed consulting physicians.

See Crawford, 363 F.3d at 1160. Moreover, Wilder is inapposite because the facts

of that case differ substantially from the present case. 64 F.3d at 338 (determining

that, where the consulting physician’s opinion was the only medical evidence

regarding the applicant’s mental health impairments, the ALJ’s rejection of that

opinion was based on “rank conjecture”).

                             IV.     CONCLUSION

      Because Jackson has failed to establish that the ALJ erred in denying her

application for benefits, the decision of the agency is affirmed.

      AFFIRMED.


                                           9